Third District Court of Appeal
                               State of Florida

                          Opinion filed June 1, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-2389
                      Lower Tribunal No. F14-20634
                          ________________


                           Armon J. Everett,
                                  Appellant,

                                     vs.

                          The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.315(a) from
the Circuit Court for Miami-Dade County, Cristina Miranda, Judge

     Armon J. Everett, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before LOGUE, LINDSEY, and LOBREE, JJ.

     PER CURIAM.

     Affirmed.